Citation Nr: 1010443	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T. B.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by a Decision Review 
Officer of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

In connection with his appeal the Veteran testified at a 
hearing before a Decision Review Officer (DRO) at the Boston 
RO in November 2006.  A transcript of the hearing is 
associated with the claims file.   


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to an 
initial disability rating in excess of 50 percent for PTSD is 
decided. 

The Veteran was granted entitlement to service connection for 
PTSD and a 50 percent rating for the disability, effective 
from March 30, 2004.  

A review of the Veteran's VA Medical Center mental health 
treatment records from May 2004 to July 2005 shows that the 
Veteran consistently complained of depression, anxiety, panic 
attacks, trouble sleeping, avoidance tactics, intense anger, 
violent outbursts, isolation, hypervigalence, restlessness, 
and feelings of worthlessness.

At his November 2006 DRO hearing the Veteran testified that 
he experienced severe anxiety and panic attacks when driving 
as well as when he traveled by air anywhere for vacation.  
Additionally, he reported that anytime he drove places to 
visit with friends he had to have his own vehicle present 
just in case he felt uncomfortable or anxious and needed to 
leave.  He reported a great love of Cajun music and dancing, 
but that he was unable to travel with his musician friends to 
Louisiana very often to witness live music because of his 
anxiety.  

The Veteran's counselor at the Worchester Veterans Center 
also testified on the Veteran's behalf at the Veteran's 
November 2006 hearing.  At that time, the counselor reported 
that the Veteran presented a very easy manner, but that right 
under the surface he was very emotional.  He reported that 
the Veteran often broke down and cried in their sessions 
together and that despite his love of Cajun music and various 
friendships, the Veteran was a very lonely man.  He reported 
that the Veteran had the typically flattened affect 
associated with chronic depression.  He also stated that the 
Veteran often experienced panic attacks and that was 
something that they worked on in their sessions.    

The Veteran was afforded a VA psychiatric examination in 
February 2007.  At that time the Veteran reported that he 
occasionally experienced difficulties at work with anxiety, 
panic, and angry outbursts.  He reported that he has been 
somewhat cautious of social relationships after a 15-year 
relationship ended.  The Veteran also reported that after 
three years of seeking mental health counseling, his PTSD 
symptoms had not improved.  He reported that nobody had done 
anything to make him better and that he could not see that 
changing.  The Veteran reported that he felt very lonely much 
of the time and that his sleep was not very restful.  

Upon mental status examination the Veteran was found to be 
well groomed, stylishly attired, articulate, and able to 
maintain good eye contact.  The Veteran was fully 
cooperative, and there was no indication of psychotic 
process.  The Veteran's mood was mildly depressed and 
anxious.  The Veteran denied suicidal and homicidal 
ideations, plan, or intent.  The Veteran reported having 
intermittent panic attacks with agoraphobic components.  The 
examiner reported that the Veteran's anxiety symptoms were 
prominent.  The Veteran's energy was sufficient, his insight 
was fair, and his attention and concentration were 
sufficient.  The Veteran was assigned a global assessment of 
functioning (GAF) score of 60.

In an April 2007 statement the Veteran reported that his PTSD 
warrants a disability rating in excess of 50 percent because 
his mind constantly tells him that he is not as good and 
doesn't measure up with others.  He reported chronic 
depression, panic attacks, and suicidal thoughts.  He also 
reported that the news coverage of the war in Iraq had caused 
his PTSD symptoms to get even worse. 

The Board finds that the VA Medical Center mental health 
treatment notes tend to indicate that the Veteran's PTSD is 
worse than that which is reported by the VA examination in 
February 2007.  Additionally, the February 2007 VA 
examination report was very limited with regard to the 
Veteran's subjective complaints.  Also, based on the 
Veteran's April 2007 statement, his PTSD appears to have 
gotten worse since his VA examination as he reported that he 
experiences suicidal thoughts.  Therefore, the Veteran should 
be afforded a new VA examination in order to more accurately 
determine the current level of severity of the Veteran's 
PTSD.

Additionally, it has been reported that the Veteran has 
received mental health counseling at the Worchester Veterans 
Center since 2004.  There is no documentation of this 
treatment of record, and there is no documentation that 
attempts to obtain these treatment records were ever made by 
VA on behalf of the Veteran.  These records, as well as any 
current VA Medical Center treatment records, should be 
obtained before a decision is rendered in this case.

Finally, the Board notes that further development is in order 
to comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2009).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
Worchester Veterans Center mental 
health counseling notes and current VA 
Medical Center mental health treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

3.	Then, the Veteran should be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of the 
Veteran's PTSD.  The claims file must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the record, the examiner 
should provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from 
the Veteran's service-connected PTSD, 
to include whether it renders the 
Veteran unemployable.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

The rationale for all opinions 
expressed must be provided.

4.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to an initial disability 
rating in excess of 50 percent for PTSD 
based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


